DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. Patent Application No. 16/730,090, filed December 30, 2019, which issued as U.S. Patent No. 10,695,177, which is a continuation of U.S. Patent Application No. 16/507,357, filed July 10, 2019, which issued as U.S. Patent No. 10,524,903 on January 7, 2020, which is a continuation of U.S. Patent Application No. 15/978,494, filed May 14, 2018, which issued as U.S. Patent No. 10,357,360 on July 23, 2019, which is a continuation of U.S. Patent Application No. 15/541,783, filed July 6, 2017, which issued as U.S. Patent No. 9,974,651 on May 22, 2018, which is a U.S. national stage entry under 35 U.S.C. § 371 of International Application No. PCT/IL2016/050125, filed February 3, 2016, which claims priority from U.S. Provisional Patent Application No. 62/112,343, filed February 5, 2015. This application also claims priority from U.S. Provisional Patent Application No. 62/560,384, filed September 19, 2017.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 73-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,695,177 (hereinafter “the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the main difference between claim 73 of the application and claim 1 of the patent lies in the fact that claim 1 further discloses “at least one connector configured to secure the annular outer frame to the inner frame, the at least one connector being spaced apart from at least one of the downstream end of the annular outer frame or the downstream end of the inner frame” (col. 34, ln 65 to col. 35, ln 2). Thus, claim 1 of the patent is more specific. The more specific anticipated the broader. As to claim 74, claim 1 of the patent discloses “at least one connector configured to secure the annular outer frame to the inner frame, the at least one connector being spaced apart from at least one of the downstream end of the annular outer frame or the downstream end of the inner frame” (col. 34, ln 65 to col. 35, ln 2).
Claims 75-83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 5-8 and 11-13, respectively, of U.S. Patent No. 10,695,177.

Allowable Subject Matter
Claims 73-83 would be allowable if a Terminal Disclaimer is filed to overcome the double patenting rejection set forth above.
Claims 84-92 are allowable.
The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of a prosthetic heart valve that includes the combination of recited limitations in claims 73 and 84. 
Raanani et al. (2015/0173897, which is cited in the Information Disclosure Statement filed on 06/22/20) discloses a prosthetic heart valve (Figs. 2A and 4A are reproduced below) configured to transition between a radially compressed configuration (Fig. 2A) and a radially expanded configuration (Fig. 4A), the prosthetic heart valve comprising: 
an annular outer frame 32 having a lumen extending between an upstream end of the outer frame and a downstream end of the outer frame; 
an inner frame 35 situated at least partially within the lumen of the annular outer frame, the inner frame having an upstream end and a downstream end; and 
a plurality of tissue anchors (arms 34) configured to extend radially outward from at least one of the annular outer frame or the inner frame. 


    PNG
    media_image1.png
    265
    549
    media_image1.png
    Greyscale

As to claim 73, the art of record alone or in combination did not teach the recited limitations of wherein the prosthetic heart valve is configured to maintain a first distance between the downstream ends of the annular outer frame and inner frame when the prosthetic heart valve is in the radially compressed configuration and a second distance between the downstream ends of the annular outer frame and inner frame when the prosthetic heart valve is in the radially expanded configuration, the first distance being greater than the second distance.
As to claim 84, the art of record alone or in combination did not teach the recited limitations of the prosthetic heart valve is configured to maintain a first distance between the upstream ends of the annular outer frame and inner frame when the prosthetic heart valve is in the radially compressed configuration and a second distance between the upstream ends of the annular outer frame and inner frame when the prosthetic heart valve is in the radially expanded configuration, the first distance being greater than the second distance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771